UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7043



DEREK JACKSON, a/k/a James A. Jackson, a/k/a
Sa'id Abdus-Samad,

                                             Petitioner - Appellant,

          versus

SEWALL SMITH; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-114-HAR)

Submitted:   March 21, 1996                  Decided:   April 2, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Derek Jackson, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Gwynn X. Kinsey, Jr., Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Jackson v. Smith, No. CA-94-114-HAR (D. Md. June 15, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2